Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 
Claims 2-8, 10-11, 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goetz et al US2007/0203541(herein after Goetz ‘541) in view of Goetz et al US2012/0265271 (herein after Goetz ‘271)

Regarding claims 2, 11 and 17, Goetz ‘541 discloses a system (10)[see fig.1[0055]]
for use with a neural stimulator (20) configured to stimulate target neural tissue
without a side effect caused by stimulating other neural tissue[0055-0059, 0063], the
system comprising: a user input device (Figs. 5-12, 112 [0135-0136]) configured to allow a user to select a set of stimulation parameters for the neural stimulator and the target neural tissue to be stimulated by the neural stimulator using the set of stimulation parameters [0064, 0066, 0067, 0069, 0093, 0097,0098,0102-0103,0106,0111]; a display(108/128)[See fig.5-6]; processing circuitry(88) connected to the user input device (112) and the display, wherein the processing circuitry(88) is configured to provide together on the display(108/128) a representation of the target neural tissue, the other neural tissue, and a region of neural tissue activation based on the user-selected set of stimulation parameters for the neural stimulator(20); and output circuitry(108) configured to transmit the user-selected set of stimulation parameters to the neural stimulator for use by the neural stimulator to stimulate the target neural tissue[fig.5][0101]. Goetz ‘541 discloses substantially the invention as claimed but fails to discloses a display at least three distinctive representations, wherein the at least three distinctive representations include a first representation indicative of the target neural tissue, a second s or 2) the absence of an electrical stimulation field, etc. so that side effects are avoided and 3) the physiological model can indicate the selected stimulation electrode combination including activation field, voltage gradient or current density[0061-0063]. Thus, it would have been to one of ordinary skills in the art to modify Goetz ‘541 to have  a display at least three distinctive representations, wherein the at least three distinctive representations include a first representation indicative of the target neural tissue, a second representation indicative of the other neural tissue which, if stimulated, would cause the side effect, and a third representation indicative of an electrical stimulation field based on the user-selected set of stimulation parameters for the neural stimulator in view of Goetz’271 in order to provide therapy in the right tissue.

Regarding claims 3, 13 and 18, Goetz ‘541 discloses wherein the user input device (98) is configured to allow the user to select a plurality of different target neural tissue properties, the processing circuitry(88) is configured to represent on the display(100/115) neural tissue activation based on the selected target neural tissue properties and the selected stimulation parameter set[0064,0066,0067,0069,0093,0097,
0098,0102-0103,0106,0111][Fig.5-21,26,29,30-31,33-36,38-44,47-48].

Regarding claims 4, 14 and 19, Goetz ‘541 discloses wherein the processing circuitry (88) is configured to concurrently provide on the display (100/115) a plurality of different

0098,0102-0103,0106,0111][Fig.5-21,26,29,30-31,33-36,38-44,47-48].

Regarding claims 5, 15 and 20, Goetz ‘541 discloses wherein the user input device (98) is configured for enable a user to select a resolution for the representing neural tissue activation[0064,0066,0067,0069,0093,0097,0098,0102-
0103, 0106, 0111][Fig.5-21,26,29,30-31,33-36,38-44,47-48].

Regarding claim 6, Goetz ‘541 discloses wherein the processing circuitry (88) is configured to estimate a neural response based on the target neural tissue and the selected stimulation parameter set, and provide on the display(100/115) a representation of the neural response[0064,0066,0067,0069,0093,0097,0098,0102-
0103, 0106, 0111][Fig.5-21,26,29,30-31,33-36,38-44,47-48].

Regarding claim 7, Goetz ‘541 discloses the neurostimulator (20) configured to stimulate the target neural tissue (brain)[0055].

Regarding claims 8, 16 and 21, Goetz ‘541 discloses wherein the selected stimulation parameter set comprises an electrode combination, wherein the user input
device (98/112/132/148/161172/199/234/246/344/358/392/416/436/392/486/486/
514/540/486/598/610) is further configured to enable a user to define a target
pole relative to the one or more electrodes, wherein the target pole indicates a locus of the electrical stimulation field and the third representation indicates the pole and  wherein the processing circuitry(88) is further configured to determine the electrode combination based on the defined target pole, and provide on the display the target pole relative to the region of tissue activation[0064,0066,0067,0069,0093,0097,0098,0102-


Regarding claim 10, Goetz ‘541 discloses an external control device (19) comprising the user input device (98) and the processing circuitry (88) [see fig.1 and 5][0055,0093-0102].

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-8, 10-11 and 13-23 have been considered but are moot because of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792